TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00330-CR


In re Adam Biegel







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 990020, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Adam Biegel seeks to appeal from an order denying his motion for forensic DNA
testing.  See Tex. Code Crim. Proc. Ann. arts. 64.01-.05 (West Supp. 2004).  The order was entered
on November 9, 2003.  Appellant filed notice of appeal on January 22, 2004, after the thirty-day
period for perfecting appeal had expired.  See Tex. R. App. P. 26.2(a)(1).  We lack jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).




The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   July 15, 2004
Do Not Publish